Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 (FT LAUDERDALE DIVISION)
                          CASE NO. 0:19-cv-61430- MORENO/Seltzer

   ELIZABETH E. BELIN, et al.,
                 Plaintiffs,
   v.
   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,
                 Defendants.
                                                     /

   PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO DEFER
    CASE MANAGEMENT CONFERENCE AND ENTRY OF A SCHEDULING ORDER,
      AND FOR A PROTECTIVE ORDER STAYING DISCOVERY PENDING THE
        RESOLUTION OF DEFENDANTS’ MOTION TO DISMISS [ECF NO. 24]

         Class Plaintiffs, Elizabeth E. Belin, Christopher Mitchell, Kevin Furman, Mitchell Kirby,

  Gabrielle Watson and Kathryn Svenson, individually and on behalf of those similarly situated

  (collectively, “Plaintiffs”), respond to the Motion to Defer Case Management Conference and

  Entry of a Scheduling Order, and for Protective Order Staying Discovery Pending the Resolution

  of Defendants’ Motion to Dismiss (the “Motion to Stay”) filed by Defendants, Health Insurance

  Innovations, Inc. (“HIIQ”), Health Plan Intermediaries Holdings, LLC (“HPIH”) and Michael

  Kosloske (“Kosloske”) (collectively, “Defendants”), and state:

                          I.    INTRODUCTION AND BACKGROUND

         This case involves a group of Florida companies and individuals that defrauded hundreds

  of thousands of consumers nationwide by leading those consumers to believe that their limited

  benefit indemnity plans and medical discount plans were major medical insurance. Defendants

  employed an elaborate and carefully orchestrated bait-and-switch scam whereby unwitting

  consumers were falsely led to believe that they were purchasing health insurance plans that were
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 2 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  compliant with the Affordable Care Act, when in reality the plans were relatively worthless limited

  indemnity plans and medical discount plans.

         Defendants are not eager for Plaintiffs to move this case into the discovery phase.

  Beginning on July 25, 2019, Plaintiffs’ counsel sent a series of emails attempting to coordinate a

  Fed. R. Civ. P. 26(f) scheduling conference. (See D.E. 25 at 1–2). Defendants declined to

  participate. Instead, on August 9, 2019, they filed their Motion to Stay, contending that a “Rule

  26(f) conference would be premature” because the “claims and defenses are not settled[.]” (Mot.

  to Stay at 3). Defendants’ Motion to Stay was itself premature because it was filed without an

  accompanying motion to dismiss, even though the Motion to Stay invited the Court to “refer . . .

  to the motion to dismiss for [a] ‘preliminary peek’” at the merits. (Id. at 10).

         Following the filing of the Motion to Stay, the Parties scheduled a conference call for

  August 14 to discuss the preparation of a scheduling report and proposed scheduling order, with

  the understanding that having the discussion would not waive or moot the positions taken by

  Defendants in their Motion to Stay. (See D.E. 25 at 2–3). Days prior to the scheduled 26(f) call,

  Plaintiffs’ counsel provided defense counsel with proposed dates contained in a proposed

  Scheduling Order. (Id.). Defendants did not appear at the scheduled conference, and did not

  comment on Plaintiffs’ proposed dates. (Id.).

         Ten days after the filing of the Motion to Stay, on August 19, 2019, the Defendants filed

  their Motion to Dismiss Amended Class Action Complaint and to Strike and Supporting

  Memorandum (the “Motion to Dismiss”). (D.E. 27). The overwhelming majority of arguments

  raised in the Motion to Dismiss are not mentioned in the Motion to Stay. Plaintiffs’ response here

  mainly addresses the arguments raised in Defendants’ Motion to Stay. But even if the Court does

  take a preliminary peek at the Motion to Dismiss, it becomes clear that Defendants do not meet




                                                    2
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 3 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  their burden of “good cause and reasonableness” and a “strong likelihood” that the Motion to

  Dismiss will entirely dispose of Plaintiffs’ claims.

          Plaintiffs’ allegations plausibly implicate Defendants in a RICO scheme. Defendants

  crafted and approved scripts that on their face contained misrepresentations and omissions that

  Defendants knew to be false, and knew would mislead consumers to believe they were buying

  major medical insurance. More than that, Defendants trained, funded, monitored and licensed

  Simple Health and Nationwide, which carried out the scheme by phone and email. Defendants

  then took the additional essential step of sending consumers membership cards and information.

          As for Plaintiffs’ Florida common-law aiding and abetting claims, Defendants’ Motion to

  Stay does not even address them, and their Motion to Dismiss only barely does. Plaintiffs have

  soundly alleged an underlying fraud and Defendants’ knowledge of and substantial assistance to

  that fraud.

          This is not a case where a “strong likelihood” of complete dismissal exists. The stay motion

  should therefore be denied, with Defendants compelled to participate in discovery.

                            II.    STANDARD ON MOTION TO STAY

          “Motions to stay discovery pending ruling on a dispositive motion are generally disfavored

  in this district.” Flecha v. Neighbors Moving Servs., Inc., 944 F. Supp. 2d 1201, 1203 (S.D. Fla.

  2013). And “courts have consistently rejected any per se requirement to stay discovery pending

  resolution of a dispositive motion.” Bocciolone v. Solowsky, No. 08-20200-CIV, 2008 WL

  2906719, at *1 (S.D. Fla. July 24, 2008); see also Romacorp, Inc. v. Prescient, Inc., No. 10-22872,

  2011 WL 2312563, at *2 (S.D. Fla. June 8, 2011) (“Various courts have recognized that

  Chudasama does not stand for the broad proposition that a court must stay discovery when there

  is a pending motion to dismiss”).




                                                   3
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 4 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


         Rule 26(b) defines the scope of permissible discovery broadly. See Fed. R. Civ. P.

  26(b)(1). Courts “must employ a liberal discovery standard in keeping with the spirit and purpose

  of the discovery rules.” Wrangen v. Pa. Lumbermans Mut. Ins. Co., 593 F. Supp. 2d 1273, 1278

  (S.D. Fla. 2008); see also Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir.

  1985) (“The Federal Rules of Civil Procedure strongly favor full discovery whenever possible.”).

  “A district court has broad discretion in determining whether a stay is appropriate.” Clinton v.

  Jones, 520 U.S. 681, 706 (1997).

         To prevail on a motion to stay discovery, the movant must show that “good cause and

  reasonableness” supports it. See Bocciolone, 2008 WL 2906719, at *2 (quoting McCabe v. Foley,

  233 F.R.D. 683, 685 (M.D. Fla. 2006)). “In evaluating whether the moving party has met its

  burden, a court ‘must balance the harm produced by a delay in discovery against the possibility

  that the [dispositive] motion will be granted and entirely eliminate the need for such discovery.’

  This entails taking a ‘preliminary peek at the merits of [the] dispositive motion to see if it appears

  to be clearly meritorious and truly case dispositive.’” See id. (quoting McCabe, 233 F.R.D. at

  685). The standard has been described as requiring “a strong likelihood ‘the [dismissal] motion

  will be granted and entirely eliminate the need for such discovery.” Dayem v. Chavez, No. 13-

  62405-Civ., 2014 WL 12588513, at *2 (S.D. Fla. March 11, 2014) (emphasis added) (quoting

  Feldman v. Flood, 176 F.R.D. 651, 652-53 (M.D. Fla. 1997)).

                                         III.    ARGUMENT

  A.     Defendants’ Motion Should Be Denied Because It Was Filed Prematurely

         As an initial matter, Defendants’ Motion should be denied because it predates the filing of

  their Motion to Dismiss. Where a motion to stay is filed before a motion to dismiss, “there is no

  dispositive motion available for the Court to preliminarily take a peek at.” Krukever v. TD




                                                    4
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 5 of 13
                                               CASE NO. 0:19-cv-61430-MORENO/SELTZER


  Ameritrade, Inc., No. 18-21399-CIV, 2018 WL 2382008, at *2 (S.D. Fla. May 23, 2018). In

  Krukever, the court denied a motion to stay discovery that was based on a “yet-to-be filed motion

  to dismiss.” Id. at *1. The motion to stay contained a “two-page summary of a forthcoming

  motion to dismiss[.]” Id. at *2. In denying the motion, the court emphasized that the summary

  did not demonstrate that the case was “surely destined for dismissal.” Id. (quoting Ray v. Spirit

  Airlines, Inc., No. 12-61582, 2012 WL 547193, at *2 (S.D. Fla. Nov. 9, 2012)); accord KLS

  Martin, Inc. v. Med. Modeling, Inc., No. 3:18-CV-233-J-20JBT, 2019 WL 1359256, at *1 (M.D.

  Fla. Feb. 4, 2019) (“Because the Motion to Stay is based on an anticipated motion to dismiss that

  has not yet been filed, the Motion to Stay is premature.”).

         Although Defendants have since filed a Motion to Dismiss, they filed that motion 10 days

  after filing the Motion to Stay, and four days before Defendants’ response to the Motion to Stay

  was due. This Court may deny Defendants’ Motion as premature. In any event, as described in

  Section C.2 below, the later-filed Motion to Dismiss, even if considered, lacks the “strong

  likelihood” of complete dismissal needed to support the Motion to Stay.

  B.     There Is No Basis to Defer the Initial Case Management Conference

         Unless otherwise ordered, a party’s obligation to confer in accordance with Rule 26(f) is

  not contingent on the court’s ruling on its pending motion to dismiss.” See U.S. ex rel. Summerour

  v. Dermatology & Skin Cancer Prevention Ctr., Inc., No. 1:12-CV-0184-SCJ, 2013 WL 12109762,

  at *3 (N.D. Ga. Mar. 18, 2013).

         Defendants argue that deferring same will “conserve the parties’ resources” during the

  pendency of the Motion to Dismiss. (Mot. to Stay at 4). But that is not a basis to postpone a case

  management conference or the issuance of a scheduling order. See Ray, 2012 WL 5471793, at *2

  (rejecting defendant’s request to stay the meet-and-confer requirement mandated in the court’s




                                                   5
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 6 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  initial case management order pending resolution of defendant’s motion to dismiss). “[I]t is the

  nature of litigation to incur some expenses to combat a lawsuit.” Inlet Condo. Ass’n, Inc. v.

  Childress Duffy, Ltd, Inc., No. 12-21711-Civ, at *3 (S.D. Fla. Jan. 4, 2013) (D.E. 97). Speculation

  about the anticipated expenditure of resources over yet-to-be-served discovery requests does not

  support deferring the initial case management conference.

         Further, each of the four cases relied upon by Defendants is distinguishable. Defendants

  cite to Seminole County Tax Collector v. Domo, Inc., No. 6:18-cv-1933-Orl-40DCI, 2018 WL

  6620952, at *1 (M.D. Fla. Dec. 13. 2018). (Motion at 4). In Domo, the court emphasized the

  general rule that “[a] motion to stay discovery pending a ruling on a dispositive motion is generally

  disfavored, ‘because when discovery is delayed or prolonged it can create case management

  problems which impede the Court’s responsibility to expedite discovery and cause unnecessary

  litigation expenses and problems.’” Id. (quoting Feldman v. Flood, 176 F.R.D. 651, 652 (M.D.

  Fla. 1997)).   The court there nonetheless granted the motion to stay discovery and case

  management conference because it was unopposed, noting that the defendant’s motion to dismiss

  or stay the case and compel arbitration, “if granted, would be case dispositive because the matter

  would be sent to arbitration.” Id. Here, Defendants’ Motion to Stay is opposed, and there is no

  arbitration to be compelled.

         Defendants’ reliance upon Albers v. Commonwealth Capital Corp., No. 6:16-cv-1713-Orl-

  37DCI, 2016 WL 9526453 (M.D. Fla. Dec. 5, 2016) is likewise misplaced. (Mot. to Stay at 4). In

  their parenthetical summary of the case Defendants state that the Albers court granted a motion to

  postpone case management conference “based on defendant’s representation that defendant

  intended to file a motion to dismiss.” (Mot. to Stay at 4) (emphasis added). But Defendants again

  fail to mention that the motion in Albers was unopposed. See Albers, 2016 WL 9526453, at *2.




                                                   6
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 7 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  Defendants also fail to mention the Albers defendants’ forthcoming motion to dismiss addressed

  allegations of violations of the Securities and Exchange Act of 1934, which would, subject to

  certain exceptions, automatically trigger “a stay of all discovery and other proceedings[.]” Id.

  (quoting 15 U.S.C. § 78u-4(b)(3)(B)). Defendants’ Motion here is opposed, and there is no

  provision of law that would automatically trigger a stay of discovery.

         In Bryant v. HCC Medical Ins. Servs., LLC, the U.S. District Court for the Southern District

  of Indiana court “treated the defendants’ motion to defer initial pretrial conference “as a motion to

  defer entering a Case Management Plan, in effect staying discovery in the case pending ruling on

  the motions to dismiss.” 1:18-cv-00018-TWP-MPB, at *1 (S.D. Ind. Apr. 3, 2018) (Doc. 58). But

  the Bryant court did not analyze whether “good cause and reasonableness” supported the stay,

  which is the standard that applies here. See id. at *4; see also Azad v. Tokio Marine HCC – Med.

  Ins. Servs. Group, 17-cv-00618-PJH, at *4–5 (N.D. Cal. May 26, 2017) (Doc. 77) (“Although

  defendants are correct that a brief stay would cause no substantial prejudice to plaintiffs, a mere

  lack of prejudice is not the same as ‘good cause’ and falls far short of the ‘strong showing’

  required.”) (internal citations and quotation marks omitted).

         Finally, Defendants’ citation to Azad does not support Defendants’ position. It did not

  involve any request to defer a case management conference. Id. at *5. There, the Northern District

  of California denied the defendants’ motion to stay discovery because they failed to demonstrate

  good cause, and the court vacated the case management conference date sua sponte because it was

  not the court’s “typical practice” to conduct one “until the pleadings are settled.” Id.




                                                    7
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 8 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  C.     Defendants Have Not Shown a “Strong Likelihood” That Their Motion to Dismiss
         Will Be Granted, and any Assessment as to Proportionality Is Premature

                1. A stay of discovery is the exception, not the rule

         Defendants’ rely heavily upon the Eleventh Circuit’s decision in Chudasama for the

  principle that “the district court should rule on the motion before entering discovery orders, if

  possible.” (Mot. to Stay at 5-6) (bold omitted) (quoting Chudasama, 123 F.3d at 1368). But courts

  in the Southern District of Florida have repeatedly refused to read Chudasama as indicating “a

  broad rule that discovery should be deferred whenever there is a pending motion to dismiss.” See

  Gannon v. Flood, No. 08-60059-CIV, 2008 WL 793682, at *1 (S.D. Fla. Mar. 24, 2008); see also

  Ray, 2012 WL 547193, at *3 (“The Eleventh Circuit [in Chudasama] did not, however, prescribe

  a broad rule that discovery should be deferred whenever there is a pending motion to dismiss.”)

  (internal quotation marks omitted); Pharma Supply, Inc. v. Stein, Case No. 14-80374-Civ-

  COHN/SELTZER, 2015 WL 11422274, at *2 (S.D. Fla. Apr. 3, 2015); Select Exp. Corp. v.

  Richeson, No. 10-80526-CIV, 2010 WL 11561196, at *1 (S.D. Fla. Dec. 1, 2010) (“This does not

  indicate a broad rule that discovery should be deferred whenever there is a pending motion to

  dismiss.”).

                2. Defendants’ do not show that they can obtain a dispositive result

         Beyond a general synopsis of Chudasama, Defendants’ Motion to Stay offers little by way

  of substantive argument as to why any of counts in the Amended Complaint should be dismissed.

  (See Motion at 6–7). Instead, Defendants provide a general summary of two fraud- and RICO-

  related arguments. Defendants’ Motion to Stay does not address Plaintiffs’ aiding and abetting

  breach of fiduciary duty (Count IV) or unjust enrichment (Count VI) claims. And Defendants’

  Motion to Dismiss barely addresses those counts. (Mot. to Dismiss at 15-16). Plaintiffs’ aiding

  and abetting fraud claim is soundly supported by allegations of an underlying fraud (Am. Compl.



                                                   8
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 9 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


  ¶¶ 58-99; 112-62); knowledge (see id. ¶¶ 163-84); and substantial assistance (see id. ¶¶ 185-94).

  Defendants cannot contend, as they must to obtain a stay of discovery, that the Motion to Dismiss

  is even potentially case dispositive. Zelaya v. U.S., No. 11-62644-CIV, 2013 WL 12328290, at *1

  (S.D. Fla. Feb. 15, 2013) (denying motion to stay discovery where motion to dismiss was, inter

  alia, not “truly case dispositive.”) (internal quotation marks omitted).

         As for the RICO claims, Defendants argue that Plaintiffs “merely allege that Defendants

  reviewed, edited, and tacitly approved the fraudulent scripts used by Simple Health and

  Nationwide Health to sell the products.’” (Mot. to Stay at 6). That allegation should be enough

  to implicate Defendants in the RICO Enterprise — Plaintiffs are alleging that Defendants crafted

  and approved scripts that, on their face, contained misrepresentations and omissions designed to

  lead consumers to believe the supplemental products they were buying were major medical

  insurance. It requires no stretch of the imagination to find plausibility in Plaintiffs’ claim that

  Defendants were “in on it.”

         And Plaintiffs’ Amended Complaint contains far more allegations than that, including but

  not limited to allegations that Defendants:

              •   Trained Simple Health and Nationwide Health sales agents who were using the
                  scripts (Id. ¶¶ 3, 57, 164, 165, 210);
              •   Provided millions of dollars in financing to fund the operations of Simple Health
                  and Nationwide Health (Am. Compl. ¶¶ 3, 10, 11, 52, 186, 210);
              •   Allowed Simple Health sales agents the ability to register the licenses through
                  HIIQ and HPIH (Id. ¶¶ 3, 172, 210);
              •   Monitored and auditing of Simple Health and Nationwide Health sales agents (Id.
                  ¶¶ 164, 165, 210);
              •   Developed the products to be sold (Id. ¶¶ 3, 46, 78, 210); and
              •   Developed the third-party distribution channel that ran through Simple Health and
                  Nationwide Health (Id. ¶¶ 3, 46, 102, 210, 211, 214 ).




                                                   9
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 10 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


   Defendants’ RICO argument — both in their Motion to Stay and their later-filed Motion to Dismiss

   — ignores most of the allegations in the Amended Complaint.

          Defendants’ other substantive argument is that Plaintiffs have not plausibly pled their

   RICO claim against Kosloske. (Mot. to Stay at 7). Defendants acknowledge that Plaintiffs have

   made allegations regarding Kosloske’s engagement in mail and wire fraud, but insist that the claim

   is inadequately pled because of a lack of “specific allegations of what materials Kosloske sent,

   when the items were sent,” and, vaguely, “any other information to satisfy the particularity

   requirement of Rule 9(b).” (Id.).

          Notably, Defendants did not raise this argument in their Motion to Dismiss. Plaintiffs have

   provided ample specific allegations regarding Kosloske’s conduct in paragraph 211 of the

   Amended Complaint, and allege that he “caused” the predicate mail and wire acts in paragraph

   216. “[I]t is not necessary to allege . . . that the defendants have personally used the mails or

   wires; it is sufficient that a defendant ‘causes’ the use of the mails or wires.’” SKS Constructors,

   Inc. v. Drinkwine, 458 F. Supp. 2d 68, 76 (E.D.N.Y. 2006) (ellipses in original) (quoting DiVittorio

   v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir.1987) and Jerome M. Sobel &

   Co. v. Fleck, 2003 WL 22839799 at *6 (S.D.N.Y. 2003)).

              3. Proportionality analysis is premature at this stage, and Defendants cannot
                 demonstrate any specific showing of prejudice or burden

          Next, Defendants argue that a stay is appropriate under the “proportionality” requirement

   of Fed. R. Civ. P. 26(b)(1), because this case involves a putative class, (Mot. to Stay at 8–9), and

   “class actions appear to be the sort of case in which stays of discovery in this Circuit are most

   typically granted.”   (Id. at 9).   But “[p]roportionality ‘focuses on the marginal utility of

   the discovery sought[,]” and Plaintiffs have not yet sought any discovery. Runton By & Through

   Adult Advocacy & Representation v. Brookdale Senior Living, Inc., No. 17-60664-Civ, 2018 WL



                                                   10
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 11 of 13
                                               CASE NO. 0:19-cv-61430-MORENO/SELTZER


   1083493, at *6 (S.D. Fla. Feb. 27, 2018) (quoting Vaigasi v. Solow Mgmt. Corp., No. 11 Civ. 5088,

   2016 WL 616386, at *14 (S.D.N.Y. Feb. 16, 2016)).

          Moreover, Defendants’ claim that class actions are more susceptible to discovery stays

   appears overstated. As noted in Zamber v. American. Airlines, Inc., a case cited by Defendants,

   “district courts presiding over class action lawsuits have both granted and rejected discovery

   stays.” No. 16-CV-23901, 2017 WL 5202748, at *4 (S.D. Fla. Feb. 17, 2017). That a case involves

   a putative class does not automatically militate in favor of a stay. This Circuit is replete with

   examples of courts denying motions to stay discovery within the class action context. See, e.g.,

   Ray, 2012 WL 547193, at *2 (denying defendants’ motion to stay discovery in putative class action

   lawsuit); Montoya v. PNC Bank, N.A., No. 14-20474-Civ, 2014 WL 2807617 (S.D. Fla. June 20,

   2014); Koock v. Sugar & Felsenthal, LLP, No. 8:09-CV-609-T-17EAJ, 2009 WL 2579307 (M.D.

   Fla. Aug. 19, 2009); Hamilton v. SunTrust Mortg. Inc., No. 13–60749–Civ, (S.D. Fla. Jan. 3, 2014)

   (Doc. 118).

          Nor is the fact that this case involves RICO claims dispositive of the stay issue. See Ray,

   2012 WL 5471793, at *3 (“Spirit also insinuates that discovery should be stayed simply because

   this a complex RICO case, as cases of this kind always involve burdensome and costly discovery

   . . . . These arguments won’t do.”).

          In sum, Defendants’ argument that enormous costs and business disruptions are “likely”

   fails to make the “specific showing of prejudice or burdensomeness” required for the issuance of

   a stay. See id. at *3 (emphasis added).

   D.      Plaintiffs Will Be Prejudiced by a Stay of Discovery

          Finally, the burden of a stay on Plaintiffs also warrants a denial of Defendants’ Motion. A

   delay in discovery would only unfairly hold up the prosecution of this case. See Taylor v. Fitness




                                                  11
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 12 of 13
                                                  CASE NO. 0:19-cv-61430-MORENO/SELTZER


   Int’l, LLC, No. 14-20065, at D.E. 19 (S.D. Fla. Mar. 11, 2014) (“[T[he delay and prolongation of

   discovery can also create case management and scheduling problems and unfairly hold up the

   prosecution of the case.”).

           As recognized by the Supreme Court of the United States, the longer a case languishes, the

   greater the chance that relevant evidence may be lost or destroyed. See Clinton, 520 U.S. at 707–

   08 (“[D]elaying trial would increase the danger of prejudice resulting from the loss of evidence

   including the inability of witnesses to recall specific facts, or the possible death of a party.”). This

   is especially true where, as here, the putative class is comprised of individuals with significant

   medical bills they are unable to pay, with some suffering from significant health issues. New York

   v. Hill, 528 U.S. 110, 117, 120 S.Ct. 659, 145 L.Ed.2d 560 (2000) (“Delay can lead to a less

   accurate outcome as witnesses become unavailable and memories fade.”). “Having filed their

   complaint plaintiffs have a right to move forward.” Udeen v. Subaru of Am., Inc., 378 F. Supp. 3d

   330, 333 (D.N.J. 2019).

                                          IV.    CONCLUSION

           WHEREFORE, Plaintiff respectfully requests that this Court deny Defendants’ Motion to

   Defer Case Management Conference and Entry of a Scheduling Order, and for Protective Order

   Staying Discovery Pending the Resolution of Defendants’ Motion to Dismiss, and issue such

   further relief that this Court deems just and proper.




                                                     12
Case 0:19-cv-61430-FAM Document 30 Entered on FLSD Docket 08/23/2019 Page 13 of 13
                                                CASE NO. 0:19-cv-61430-MORENO/SELTZER


                                                        Respectfully submitted,

   LEVINE KELLOGG LEHMAN                                THE DOSS FIRM, LLC
   SCHNEIDER + GROSSMAN LLP

   By: /s/Jason Kellogg                                 By: /s/Jason Doss
      Jeffrey C. Schneider, P.A.                        Jason R. Doss
      Florida Bar No. 933244                            Florida Bar No. 0569496
      Primary email: jcs@lklsg.com                      Primary email: jasondoss@dossfirm.com
      Secondary email: mt@lklsg.com                     The Brumby Building
      Jason K. Kellogg, P.A.                            127 Church Street, Suite 220
      Florida Bar No. 0578401                           Marietta, Georgia 30060
      Primary email: jk@lklsg.com                       Telephone: (770) 578-1314
      Secondary email: mco@lklsg.com                    Facsimile: (770) 578-1302
      Alexander Strassman, Esq.
      Florida Bar No. 111788
      Primary email: ags@lklsg.com
      Secondary email: ah@lklsg.com
      Tal Aburos, Esq.
      Florida Bar No. 1010901
      Primary email: ta@lklsg.com
      201 South Biscayne Boulevard
      Citigroup Center, 22nd Floor
      Miami, Florida 33131
      Telephone: (305) 403-8788
      Facsimile: (305) 403-8789



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 23, 2019, the foregoing document was

   electronically filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record in the manner specified, via transmission

   of Notices of Electronic Filing generated by CM/ECF.

                                                                By: /s/ Jason Kellogg
                                                                       Jason Kellogg, Esq.




                                                   13
